243 Ga. 25 (1979)
252 S.E.2d 454
COWAN
v.
COWAN.
34236.
Supreme Court of Georgia.
Argued November 15, 1978.
Decided January 24, 1979.
Archer, Sparrow, Barnes, Barron & Wallhausen, E. Wayne Wallhausen, for appellant.
MARSHALL, Justice.
The appellant former husband appeals from an order of the trial court entered on his petition for modification of his alimony and child-support obligations under a divorce and alimony decree that had incorporated an alimony and child-support contract between him and his former wife, appellee herein.
1. The contract incorporated in the decree provided, inter alia: "Whereas they are desirous of entering into an agreement settling all issues and questions of alimony for the wife and division of property, and custody and control of the minor children of the marriage, as well as child support for said children ... No modification of this agreement shall be binding upon either of the parties unless reduced to writing and subscribed by both of the parties." The above contract language did not waive the modification right provided by Code Ann. §§ 30-220, 30-221 (Ga. L. 1955, pp. 630, 631; as amended, Ga. L. 1977, pp. 1253, 1254, 1255). Fech v. Fech, 241 Ga. 613 (247 SE2d 79) (1978) and cits.
*26 2. A decrease of alimony and child-support payments may be warranted, but is not demanded by, a substantial increase in the former wife's income or financial status since the date of the divorce decree (McBrayer v. McBrayer, 227 Ga. 224 (2) (179 SE2d 772) (1971) or a substantial decrease in the former husband's income or financial status in such period. Culberson v. Culberson, 237 Ga. 269 (227 SE2d 265) (1976). From the record before us, we can not determine that the trial judge failed to consider evidence of the former wife's increased financial status and the former husband's decreased income, in his order modifying the monthly payments from $600 to $300 for alimony and from $500 to $300 for child support.
Judgment affirmed. All the Justices concur.